Citation Nr: 0533534	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-25 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than January 6, 
1986, for the assignment of a 100 percent rating for bipolar 
disorder with anxiety.


REPRESENTATION

Appellant represented by:	Kenneth S. Hines, Ph. D.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966, and two weeks in August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By 
a September 1994 rating decision, the RO effectuated an 
August 1994 Board decision which, in essence, revised the 
veteran's service-connected psychiatric disorder to include 
both a bipolar disorder and anxiety.  At that time, the RO 
assigned a 50 percent rating, effective from September 5, 
1989, (exclusive of a temporary total rating), and from May 
1, 1994.

The record reflects that the RO has since revised the rating 
and effective date assigned for the veteran's bipolar 
disorder with anxiety on various occasions since the initial 
rating decision.  The most recent revision was by a March 
2002 rating decision, which assigned the following ratings: 
10 percent from January 28, 1969; zero percent from January 
1, 1972; 30 percent from November 25, 1980; 100 percent from 
July 20, 1981(temporary total rating due to hospitalization); 
50 percent from September 1, 1981; 100 percent from December 
7, 1984 (temporary total rating due to hospitalization); 50 
percent from March 1, 1985; and 100 percent from January 6, 
1986.

In his statements, the veteran has asserted that the benefit 
he is seeking on appeal is a 100 percent rating for his 
service-connected bipolar disorder effective from December 
31, 1980.  Accordingly, as reflected above, the Board has 
construed the issue on appeal as entitlement to an effective 
date earlier than January 6, 1986, for the assignment of a 
100 percent rating for his bipolar disorder with anxiety.

This case was previously before the Board in April 2001 and 
December 2003, when it was remanded for additional 
development.  As a preliminary matter, the Board finds that 
all actions contemplated by the prior remand directives have 
been completed.  Thus, no additional remand is required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record does not reflect that it was factually 
ascertainable prior to January 6, 1986, that the veteran's 
service-connected bipolar disorder with anxiety was manifest 
by the attitudes of all contacts except the most intimate 
being so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran being 
demonstrably unable to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 6, 
1986, for the assignment of a 100 percent rating for the 
veteran's service-connected bipolar disorder with anxiety are 
not met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and as 
well as a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue - as is the case here 
with the veteran's earlier effective date claim - 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

The record also reflects that the RO sent a letter to the 
veteran in August 2001, which specifically referred to his 
earlier effective date claim, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the holding of 
Quartuccio, supra.  Moreover, the veteran has been provided 
with SOCs and Supplemental SOCs (SSOCs) during the course of 
this appeal which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims, to include records from the Social Security 
Administration (SSA).  Nothing reflects that the veteran has 
identified the existence of any relevant evidence that has 
not been obtain or requested, particularly in regard to the 
relevant period prior to January 6, 1986.  The veteran and 
his representative have also had the opportunity to present 
evidence and argument in support of his claim.  By a November 
2005 statement, he withdrew his recent request for a Board 
hearing in conjunction with this appeal.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with SOCs and SSOCs 
which informed them of the laws and regulations relevant to 
the veteran's claims.  Moreover, any additional development, 
such as a medical examination, is not warranted in this case 
as the issue for consideration is the severity of the 
veteran's service-connected bipolar disorder with anxiety for 
the period prior to January 6, 1986.  Any new examination 
would only reveal the current severity of the disability, and 
not the nature and severity prior to this date.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

As mentioned in the Introduction, the veteran contends that 
his 100 percent rating should be effective from December 31, 
1980.  The record reflects that this is the date upon which 
the SSA determined that his bipolar disorder began.

In order to fully understand the veteran's appeal, the Board 
reviewed the entire history of the veteran's claims with the 
VA.  On January 28, 1969, the veteran submitted his original 
claim for disability compensation for disorders including 
"nervousness."  In a rating decision of September 1969, the 
RO noted that the veteran had been treated in service for an 
anxiety reaction and had been diagnosed on a VA examination 
in July 1969 as having an anxiety neurosis characterized as 
being mild to moderate in degree.  Based on that evidence, 
the RO granted service connection for an anxiety reaction, 
and assigned a 10 percent disability rating.  Subsequently, 
in a decision of October 1971, based on a VA examination 
report dated in August 1971 in which it was noted that the 
veteran's anxiety was probably not a hindrance to his job, 
the RO reduced the rating from 10 percent to a noncompensable 
level.

In August 1981, the veteran requested an increased rating.  
Subsequently, in a decision of November 1981, the RO 
increased the rating to 30 percent disabling, effective from 
November 25, 1980; assigned a temporary total rating from 
July 30, 1981; and rated the disorder as 30 percent 
disabling, effective from September 1, 1981.  The RO 
confirmed that rating in October 1984.  In a decision of 
March 1985, the RO assigned a temporary total rating based on 
a period of hospitalization, but otherwise confirmed the 30 
percent rating.

In a decision of August 1988, the RO reduced the rating from 
30 percent to 10 percent.  The 10 percent rating was 
confirmed by the Board in June 1990.  In the decision, the 
Board noted that in his substantive appeal the veteran had 
made contentions which the Board interpreted as requesting 
service connection for a bipolar disorder.  The Board 
referred that issue to the RO for adjudication. In a rating 
decision of July 1991, the RO denied service connection for a 
bipolar disorder.  The veteran perfected an appeal, and in a 
decision of August 1994 the Board granted service connection 
for a bipolar disorder on the basis that the anxiety symptoms 
noted in service represented the prodromal stage of the 
veteran's current bipolar disorder.

Subsequently, in a rating decision of September 1994, the RO 
revised the grant of service connection to reflect that the 
veteran was service-connected for an "anxiety reaction, 
bipolar disorder", and increased the rating from 10 percent 
to 50 percent, effective from September 5, 1989; assigned a 
temporary total rating effective from December 2, 1993; and 
assigned a 50 percent rating effective from May 1, 1994.

Subsequently, in a written statement received in October 
1994, the veteran stated that he "disagrees with the Lincoln 
VA's rating of 50 percent disability effective 9/5/89, and 
offers the Social Security Administration's determination of 
full disability effective 12/31/80..."  

In a rating decision of July 1995, the RO increased the 
rating from 50 percent to 70 percent, effective from October 
6, 1994.  Subsequently, in a September 1995 statement, the 
veteran indicated that he disagreed with the recent decision, 
and wanted to present evidence on two issues (1) the onset of 
the disability, and (2) the extent of the disability. 

During a hearing held in January 1996, the veteran indicated 
a desire for an earlier effective date for a higher rating.  
In a Substantive Appeal dated in December 1995 but date 
marked as having been received in April 1996, the veteran 
stated that the specific benefit sought was a 100 percent 
rating for service-connected disabilities retroactive to July 
15, 1980.  In an April 1996 Hearing Officer's Decision , a 
100 percent rating was granted effective from December 2, 
1993.

In December 1997, the veteran again wrote the RO and 
requested an earlier effective date for an increased rating.  
He asserted that he should be entitled to a 100 percent 
rating from July 1980, and made similar contentions in a May 
1998 statement.  However, in his more recent statements he 
has asserted that the 100 percent rating should be effective 
from December 31, 1980.

By a March 2002 rating decision, the RO assigned the 
following ratings for bipolar disorder with anxiety: 10 
percent from January 28, 1969; zero percent from January 1, 
1972; 30 percent from November 25, 1980; 100 percent from 
July 20, 1981(temporary total rating due to hospitalization); 
50 percent from September 1, 1981; 100 percent from December 
7, 1984 (temporary total rating due to hospitalization); 50 
percent from March 1, 1985; and 100 percent from January 6, 
1986.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

In view of the foregoing, the Board must determine whether it 
was factually ascertainable that the medical evidence 
reflected that the veteran was entitled to a 100 percent 
rating for his bipolar disorder with anxiety prior to the 
current effective date of January 6, 1986.  The Board further 
notes that by his own statements, the veteran has framed the 
issue on appeal as whether he is entitled to a 100 percent 
rating effective December 31, 1980.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (citing Cf. Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993)) (A claimant may expressly limit his appeal 
to entitlement to a particular disability rating...).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Prior to November 7, 1996, psychiatric disorders were 
evaluated pursuant to 38 C.F.R. § 4.132, which provided that 
a noncompensable (zero percent) rating was warranted for a 
neurosis when there were neurotic symptoms which somewhat 
adversely affected relationships with others but which did 
not cause impairment of working ability.  A 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent disability rating was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c).  A 50 percent evaluation was warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Although the rating criteria for psychiatric disorders have 
been revised during the pendency of this case, the revised 
criteria is not for application before the November 7, 1996, 
effective date.  VAOPGCPREC 3-2000 (April 10, 2000).  As the 
Board's focus in the current case is the period prior to the 
January 6, 1986, effective date, the revised criteria is not 
for consideration in the instant case.

The Board acknowledges that the record reflects treatment and 
findings of bipolar disorder prior to January 6, 1986, and 
that records from the SSA, to include a July 1988 Disability 
Determination and Transmittal Sheet, reflects that that 
agency determined that bipolar disorder began December 31, 
1980.  Nevertheless, it appears that the veteran filed his 
initial claim for SSA benefits in May 1988.  More 
importantly, the medical evidence indicates that the veteran 
was primarily treated for alcohol and substance abuse 
problems during the period from December 31, 1980, to January 
6, 1986.

For example, the veteran was hospitalized from November to 
December 1980 for marijuana dependency.  He also reported a 
past history of alcohol abuse, but denied alcoholism as a 
problem.  Due to his behavior, he was seen by a psychiatrist 
who felt that he had manifestations of hypomania and was 
started on a trial of lithium.  However, in December 1980 he 
was turned over to representatives of the Sheriff's 
Department.  Condition on discharge was unimproved, and his 
prognosis was poor.

The veteran underwent another period of hospitalization in 
March 1981 for alcohol addiction for a period of 10 days.  
However, after 10 days he drank alcohol, failed the 
breatholizer test, and was discharged.  Nevertheless, he was 
found to be employable upon discharge.  

Thereafter, he was hospitalized from July to August 1981, 
with a diagnostic impression on admission of alcohol abuse 
and depression with a suicide attempt.  During this 
hospitalization, he reported that he was well until 
approximately 1 1/2 years prior to admission, and described the 
previous 10 years as primarily a series of wild, unrealistic 
and rapidly changing business ventures, hyperactivity, and 
some employment trouble secondary to social deviancy.  In 
addition, 1 1/2 years prior to admission he was transferred in 
his job and began indulging in, among other things, alcohol 
and multiple drug abuse, irrational behavior on his job, and 
indulgence in larceny and fraud.  He described significant 
cocaine and multiple other substance abuses, as well as 
arrests for minor traffic violations.  Approximately 10 
months prior to admission he was arrested for passing 
fraudulent checks, convicted, and probated to mental health 
treatment.  It was noted that he was discharged from the 
Alcohol Treatment Program in March 1981 for violation of his 
therapeutic protocol, and that he described the five months 
leading to his present admission as a series of multiple 
frequent drug abuses including cocaine and amphetamines, 
alcohol abuses with DT's, and continuous  criminal activity 
with arrests.  On the day prior to admission he attempted 
suicide while on a drinking binge.

On admission, the veteran was noted to be loud, verbose, 
hyperactive, with pressured speech, irritability, some flight 
of ideas, and persisted in paranoid thinking in that he 
maintained the judicial system was out to punish him for 
personal grudges, and that personal friends, acquaintances, 
and this hospital staff were collaborating to insure his 
imprisonment.  However, at the moment of discharge, following 
a course of lithium carbonate, he had virtually completed 
resolution of his emotional outbursts, intensity of activity, 
inappropriate behavior, and displayed  remarkable acceptance 
of his criminal responsibility.  Moreover, at the moment of 
discharge he was considered employable and competent to 
manage known assets and income.  Final diagnoses were bipolar 
disorder, manic; alcohol abuse; and mixed substance abuse.

The veteran was hospitalized in July 1984 for alcohol 
addiction, with some hallucinations mostly associated with 
withdrawal.  

A VA psychiatric examination conducted later in July 1984 
noted that the veteran had been hospitalized four or five 
times since discharge from service, that he was discharged 
just a few days earlier for reoccurrence of his alcoholism, 
and that all hospitalizations since service had been for that 
reason.  Although the veteran reported he had stopped 
drinking 15 years ago, he began again two years ago, had lost 
two jobs because of his drinking during the past two years, 
missed an average of 30 days a year because of alcoholism, 
had had DT's three or four times, and was arrested twice for 
alcohol related offense.  He also reported that he was in 
prison from 1981 to 1982 for stealing two cars during a manic 
episode.  Further, it was noted that he was bipolar affective 
and took lithium for this condition, but went off it while on 
the Alcohol program and would go back to it again once it was 
completed.  Regarding his industrial history, it was noted 
that he completed his Masters of Business Administration 
(MBA), was a commission salesman for a brokerage for the past 
year, and that the longest job he ever had was as an 
advertisement manager from 1966 to 1976 and was fired for 
taking kickbacks which he did during a manic spell.  He was 
married for ten years, but divorced in 1981.  He had no close 
friends, and for recreation he read and went to the movies.  

On mental status examination, the veteran's hands were found 
to be steady, but his palms were moist.  He also looked 10 
years older than his chronological age.  Nevertheless, he was 
found to be well-groomed, cleanly and appropriately dressed.  
Further, his speech was clear, coherent, and relevant.  There 
were no delusions or hallucinations.  Although he was 
restless, his memory and orientation were intact, and both 
judgment and insight were found to be good.  Diagnosis was 
bipolar affective disorder cyclic type with substance abuse 
alcoholism and anxiety disorder.  The examiner also opined 
that the veteran's anxiety disorder was prodromal of his 
bipolar affective disorder and were connected.

The veteran underwent another period of hospitalization from 
December 1984 to February 1985.  At the time of admission, he 
reported that he was anxious and had lost interest in his 
business and family; that he became depressed at home six 
weeks earlier and came to live with his mother; he had not 
been sleeping well, he was isolating himself and did not know 
why; he took lithium 2 1/2 years ago but quit because he was 
sent to prison; he had been drinking 12 beers a day for the 
past two years and asked to be in the Alcohol Rehabilitation 
Program; and gave a history of an alcohol withdrawal seizure 
once in the past.  It was also noted that he smelled strongly 
of alcohol at the time of admission.

During this hospitalization, the veteran was again put on 
lithium therapy.  Psychological screening evaluation revealed 
he had an estimated IQ of 115, presented himself as severely 
depressed, and seemed suspicious and anxious.  There was also 
indications of immaturity and poor emotional controls.  He 
did seem to have high energy levels, and felt that his IQ 
score should have been higher.  

On discharge, the veteran had completed the Alcohol 
Rehabilitation program, and it was stated that his prognosis 
would be good if he could remain sober, take his lithium, and 
become involved in the AA program.  Discharge diagnoses were 
alcohol dependence, continuous; alcohol intoxication; alcohol 
withdrawal; and bipolar disorder, depressed.  Further, on 
discharge it was stated that he would be considered 
competent, and that he would be considered employable.

Nevertheless, the veteran was hospitalized later in February 
1985, and discharged in March 1985.  Admission diagnosis was 
alcohol abuse/dependence.  During the course of this 
hospitalization it was noted, in part, that he did not seem 
to be in need of in-hospital psychiatric treatment, and when 
informed of this he immediately began to resist being 
discharged.  It was stated that it was possible that he was 
enjoying the funds he was obtaining when he was hospitalized 
and obtained 100 percent.  He was advised to attend sessions 
of AA, but did not do so.  Further, he was found to be quite 
manipulative and goal oriented.  On discharge, he indicated 
that he was going to go to a different VA Medical Center 
(VAMC) and attempt to be hospitalized there.  

The veteran was again hospitalized from March to April 1985, 
at which time he was admitted in an intoxicated state and 
with a diagnosis of bipolar disorder.  It was noted that he 
was hospitalized from a different facility three days 
earlier, started drinking beer after discharge and was highly 
intoxicated at the time of admission.  He gave a history of 
bipolar disorder for many years treated with lithium 
carbonate, as well as a history of alcohol and marijuana 
abuse, a history of tremors and blackouts, a DWI in March 
1984, but no history of violent behavior in the past.  

On admission, the veteran was placed on lithium carbonate, 
thiamine and multivitamins; was detoxified with Librium and 
when his condition improved he was given privileges.  He was 
referred to occupational and recreational therapy, during 
which he started socializing with the other patients and 
staff and behaved appropriately.  When his condition 
improved, the multidisciplinary treatment team decided to 
give him a discharge as he had reached the maximum benefit of 
hospitalization, and was given a 15 day supply of lithium 
carbonate.  Discharge diagnoses were bipolar disorder, mixed; 
alcohol dependence, continuous; and marijuana abuse, 
continuous.  Moreover, he was found to be competent to manage 
known assets and income, and could return to pre-
hospitalization activities.

The veteran was again hospitalized on January 6, 1986, the 
current effective date for his 100 percent rating for bipolar 
disorder with anxiety.

Based on the foregoing, the Board finds that the record does 
not reflect it was factually ascertainable prior to January 
6, 1986, that the veteran's service-connected bipolar 
disorder with anxiety was manifest by the attitudes of all 
contacts except the most intimate being so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or the veteran being demonstrably unable to obtain or retain 
employment.  

The Board acknowledges that the medical evidence during the 
December 1980 to January 1986 period does indicate periods of 
social isolation, hyperactivity, and behavior that indicates 
profound retreat from mature behavior, particularly the 
symptomatology he exhibited prior to his periods of 
hospitalization.  However, the medical evidence clearly shows 
that these symptoms were due to his nonservice-connected 
alcohol and substance abuse, rather than his service-
connected bipolar disorder with anxiety.  The Board also 
finds it significant that these records, particularly the 
hospitalization reports, reflect that his symptomatology 
resolved with treatment including detoxification and the 
medication lithium.  For example, these reports indicate 
interaction with other patients and hospital staff following 
treatment, and that on discharge he was invariably found to 
be competent.  The Board finds that the veteran has been 
adequately compensated for these periods by virtue of the 
temporary total ratings he has been assigned for his 
hospitalization periods, as detailed above.

The Board further notes that the veteran was consistently 
found to be employable following his periods of 
hospitalization.  As such, his bipolar disorder with anxiety 
did not result him being demonstrably unable to obtain or 
retain employment for the period prior to January 6, 1986.  
Thus, the veteran did not satisfy any of the rating criteria, 
then in effect, for the assignment of a 100 percent rating 
prior to January 6, 1986.

In making the above determination regarding the impairment 
attributable to the nonservice-connected alcohol and 
substance abuse, the Board was cognizant of the holding in 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), which 
precludes the Board from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  However, a review of the 
hospitalization reports themselves reflects that the medical 
evidence itself differentiates between the impairment 
attributed to the service-connected psychiatric disorder, and 
the nonservice-connected alcohol and substance abuse.

For the reasons stated above, the Board finds that it was not 
factually ascertainable that the veteran satisfied the 
necessary criteria for a 100 percent rating for his service-
connected bipolar disorder with anxiety for the period prior 
to January 6, 1986.  Accordingly, the criteria for an earlier 
effective date for the assignment of this 100 percent rating 
have not been met, and the benefit sought on appeal must be 
denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.











ORDER

Entitlement to an earlier effective date than January 6, 
1986, for the assignment of a 100 percent rating for bipolar 
disorder with anxiety is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


